          WELLS FARGO BANK,   CONSTRUCTION LOAN NOTE NATIONAL ASSOCIATION   OF
STINGRAY PROPERTIES, LLC $ 4,000,000.00    
September 16, 2005

FOR VALUE RECEIVED, STINGRAY PROPERTIES, LLC (the “Borrower”) promises to pay to
the order of Wells Fargo Bank, National Association (the “Bank”), at its
principal office or such other address as the Bank or holder may designate from
time to time, the principal sum of FOUR MILLION AND NO/100s DOLLARS
($4,000,000.00), or the amount shown on the Bank’s records to be outstanding,
plus interest (calculated on the basis of actual days elapsed in a 360-day year)
accruing each day on the unpaid principal balance. Absent manifest error, the
Bank’s records shall be conclusive evidence of the principal and accrued
interest owing hereunder.

INTEREST:

(a) Beginning from the date hereof through the month in which the Phase II
Completion Date (as defined in the Loan Agreement, which, in turn, is defined
below) occurs, interest shall accrue on the unpaid outstanding principal balance
of this Construction Loan Note at a floating rate per annum equal to the sum of
LIBOR and a margin of one and one-quarter percent (1.25/0). “LIBOR” is the rate
per annum for United States dollar deposits quoted by the Bank as the Inter-Bank
Market Offered Rate, rounded upward if necessary to the nearest whole 1/8th of
1%, with the understanding that such rate is quoted for the purpose of
calculating effective rates of interest for loans making reference thereto.
Borrower understands and agrees that the Bank may base its quotation of the
Inter-Bank Market Offered Rate upon such offers or other market indicators of
the Inter-Bank Market as the Bank in its discretion deems appropriate including,
but not limited to, the rate offered for U.S. dollar deposits on the London
Inter-Bank Market.

With respect to each LIBOR designation hereunder, the Bank is hereby authorized
to note the date, principal amount, and interest rate applicable thereto and any
payments made thereon on the Bank’s books and records (either manually or by
electronic entry) and/or on any schedule attached to this Construction Loan
Note, which notations shall be prima facie evidence of the accuracy of the
information noted. If the Board of Governors of the Federal Reserve System (or
any successor) prescribes a reserve percentage (the “Reserve Percentage”) for
“Eurocurrency Liabilities” (as defined in Regulation D of the Federal Reserve
Board, as amended), then the above definition of LIBOR shall be the “Base
LIBOR”, and “LIBOR” shall mean: Base LIBOR divided by (100% minus LIBOR Reserve
Percentage). “LIBOR Reserve Percentage” means the Reserve Percentage adjusted by
the Bank for expected changes in such reserve percentage.

If the Bank at any time shall determine that for any reason LIBOR cannot be
adequately ascertained, or that the Bank can no longer offer LIBOR for legal
reasons, then the Bank may replace the Index with the daily floating Prime Rate
and accrue interest on this Construction Loan Note at the Prime Rate plus the
Margin (adjusting each time the Prime Rate changes), and the Borrower shall pay
to the Bank
immediately upon demand such amounts as may be necessary to compensate the Bank
for any fines, fees, charges, penalties or other costs incurred or payable by
the Bank as a result thereof and which are attributable to such LIBOR-based
rates. Similarly, if any tax, reserve, special deposit, compulsory loan or
similar requirement or condition is imposed upon the Bank for making LIBOR-based
rates available, then the Borrower shall pay to the Bank immediately upon demand
such amounts as may be necessary to compensate the Bank for any additional costs
incurred and/or reductions in amounts received by the Bank that are attributable
to such LIBOR-based rates.

(b) Beginning on the first day of the month following the month in which the
Phase II Completion Date occurs, interest shall accrue on the unpaid outstanding
principal balance of this Construction Loan Note at a fixed rate per annum of
six percent (6.00%).

(c) From and including the date of an Event of Default (as defined in the Loan
Agreement) and so long as an Event of Default is outstanding, the unpaid
principal balance shall interest at the annual rate of four percent (4.0%) in
excess of the rate that would otherwise be in effect under this Construction
Loan Note.

REPAYMENT TERMS: Principal and interest on this Construction Loan Note shall be
due and payable as follows:

(a) Beginning October 1, 2005, and continuing on the first day of every month
thereafter through the first day of the month following the month in which the
Phase II Completion Date occurs, monthly installments of accrued interest only;

(b) Beginning on the first day of the second month following the month in which
the Phase II Completion Date occurs and continuing on the first day of every
month thereafter, monthly installments of accrued interest (from the first day
of the previous month through the last day of the previous month) PLUS principal
in accordance with Schedule I attached hereto; and

(c) The entire outstanding principal balance and unpaid accrued interest shall
be due and payable in full on September 1, 2020 (the “Maturity Date”).

LATE FEE: Each time that a payment is not paid within five (5) days of its
scheduled due date, the Borrower shall pay the Bank, on demand, a late fee of
five percent (5.0%) of the past-due payment. The Bank’s assessment or acceptance
of payment of a late fee shall not constitute a waiver of any default or a
waiver of the Bank’s right to accelerate or demand payment of this Construction
Loan Note.

PREPAYMENT TERMS: Principal may prepay principal in whole or in part at any
time, without premium or penalty.

ADDITIONAL TERMS AND CONDITIONS: This Construction Loan Note is issued under
that Construction - Term Loan Agreement of even date herewith between the Bank
and the Borrower (the “Loan Agreement”). The terms and conditions of the Loan
Agreement are’ incorporated herein by reference. This Construction Loan Note is
subject to that certain Interest Rate Swap Agreement dated of even date herewith
(the “Swap Agreement”). The terms and Conditions of the Swap Agreement are
incorporated herein by reference. The Borrower shall pay all costs of
collection, including reasonable attorneys’ fees and legal expenses incurred by
the Bank, whether or not suit is commenced. This Construction Loan Note shall be
governed by the substantive laws of the State of Minnesota.

WAIVER OF PRESENTMENT AND NOTICE OF DISHONOR: Borrower and any other person who
signs, guarantees or endorses this Construction Loan Note, to the extent allowed
by law, hereby waives presentment, demand for payment, notice of dishonor,
protest, and any notice relating to the acceleration of the maturity of this
Construction Loan Note.

STINGRAY PROPERTIES, LLC,
a Minnesota limited liability company

      By: /s/ Gary Verkinnes

Name:
  Gary Verkinnes

Title: Vice President

